PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Birmingham et al.
Application No. 15/935,270
Filed: March 26, 2018
Attorney Docket No. SEABIR.P0001
For: Cookware Insulating Lid Cover

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 31, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 3, 2019, which set a shortened statutory period for reply of three months. No extensions of time under 37 CFR 1.136(a) were obtained. Accordingly the application became abandoned on August 4, 2019. A Notice of Abandonment was mailed November 27, 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $525; and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 29/764,667 filed December 31, 2020.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions